Citation Nr: 1605144	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to PTSD.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to PTSD.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, including spinal stenosis, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The August 2013 rating decision denied the Veteran's claim for service connection for PTSD and her petition to reopen her claim for a lumbar spine disability while the April 2014 rating decision denied her claims for service connection for GERD and OSA.

Thereafter, in a separate April 2014 rating decision, the RO granted the Veteran's claim for an acquired psychiatric disorder, to include PTSD, assigning an initial evaluation of 30 percent effective August 1, 2012.  Subsequently, in June 2014, the Veteran timely filed a notice of disagreement (NOD) with respect to the initial disability percentage assigned.  Therefore, this issue remains before the Board.

The issue of an initial rating higher than 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and credible evidence of record shows that Veteran's GERD and OSA are not related to a disease, injury, or event in service, and they are not caused or aggravated by her service-connected PTSD.
 
 2. An unappealed February 2010 Board decision considered and denied the Veteran's claim of entitlement to service connection for a lumbar spine disability, including spinal stenosis.

3. The additional evidence submitted or otherwise obtained since that February 2010 Board decision is neither cumulative or redundant of the evidence previously of record and considered in that decision and relates to an unestablished fact necessary raise a reasonable possibility of substantiating this claim of entitlement to service connection for a lumbar spine disability, including spinal stenosis.

4. The competent and credible evidence of record shows that Veteran's lumbar spine disability, including spinal stenosis, is not etiologically related to the Veteran's active military service.


CONCLUSIONS OF LAW

1. The Veteran's diagnosed GERD was not incurred in or aggravated by her military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2. The Veteran's OSA was not incurred in or aggravated by her military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
3. The February 2010 Board decision, which denied entitlement to service connection for a lumbar spine disability, including spinal stenosis, is final.  38 U.S.C.A. § 7104 (West 2014).
 
 4. New and material evidence has been received since the February 2010 Board decision denying service connection for a lumbar spine disability and, thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The Veteran's lumbar spine disability, including spinal stenosis, was not incurred in or aggravated by her military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in July 2012 and December 2013 letters prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  She was also provided with VA examinations, which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's disabilities. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II. Service Connection Claims- GERD and OSA

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Additionally, in order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran believes that her GERD and OSA are related to her active service, or, in the alternative caused by or aggravated by her now service-connected PTSD.  

A review of the Veteran's STRs shows that, in January 1977, she complained of epigastric pain.  The clinician's initial assessment was to rule out peptic ulcer disease.  As a result, the clinician ordered an upper gastro-intestinal study, which revealed normal findings.  There was no evidence of ulcer disease, reflux or hiatal hernia.  In February 1977, she also complained of stomach pain.  She reported that "Maalox" was helping.  The clinician noted that the Veteran should be rechecked for an ulcer.  At her June 1979 separation examination, the Veteran reported that she had a history of stomach problems.  She also reported that she had a history of frequent trouble sleeping, although there were no other complaints, treatment or diagnosis of any sleep disorder.

Regarding her claim for GERD, the Veteran was provided a VA examination in March 2014.  While the examiner confirmed a diagnosis of GERD, she opined that it was not etiologically related to the Veteran's service from 1976 to 1979.  The examiner observed that at the time of the Veteran's June 1979 separation examination, she denied a history of frequent indigestion.  The examiner noted that while the Veteran indicated she had a history of "stomach, liver or intestinal trouble", further down on the form, the Veteran indicated this was due to a history of hepatitis at the age of seven or eight years old.  The examiner commented that the Veteran's clinical evaluation was "normal" for all systems noting that she was currently 11 weeks pregnant.  Post-service, the examiner observed that the first complaints of reflux were noted in the Veteran's VA medical treatment record dated November 2004.  The examiner also cited to an April 2008 consult request noting that the Veteran's GERD had become worse.  The examiner, however, commented that in an August 2008 medical treatment note, the clinician noted that the Veteran had lost weight and her reflux symptoms have therefore diminished.  Resultantly, the examiner concluded that the Veteran's current GERD less likely than not had its onset while on active duty between August 1976 and July 1979. 

In an April 2014 VA medical addendum opinion, the examiner further opined that it was less likely than not that the Veteran's GERD was caused by or aggravated by her service-connected psychiatric disorder, including PTSD.  The examiner explained that a review of mainstream medical literature does not list psychiatric disorders as a cause or aggravating factor of GERD. In addition, the examiner stated that online medical literature resource provided by VA showed that GERD is caused by lower and hypotensive esophageal sphincter tone, hiatal hernia, obesity, pregnancy and exogenous estrogen, all of which are not caused by or aggravated by mental health disorders.  

A VA medical opinion was obtained regarding the Veteran's claim for a sleep disorder in March 2014.  The Veteran claimed she had chronic sleep problems.  Accordingly, the examiner was asked to comment on whether there was sufficient medical evidence to clinically diagnose a separate sleep problem and/or sleep apnea.  The examiner observed that an October 2010 sleep study had diagnosed the Veteran with mild sleep apnea.  Accordingly, the examiner opined that this was a separate and unrelated condition to the insomnia related to PTSD, GERD symptoms, excessive caffeine intake, and/or chronic neck pain that records indicate were aggravating factors to Veteran's complaints of "sleep problems".   She explained that OSA, according to the medical literature, is a condition affecting the throat/larynx/pharynx where excessive tissue due to body habitus and or sleeping position obstructs the airway during REM sleep inhibiting oxygen exchange and oxygen saturation of the blood.  The examiner continued by saying this condition causes restless sleep, apnea events resulting in daytime hypersomnolence and drop in O2 SAT.  She further observed that the records indicated the Veteran had a long standing history of trouble falling asleep due to racing or intrusive thoughts related to military/sexual trauma and to PTSD, neck pain and occasionally acid reflux symptoms.  Based on the medical literature that indicates sleep apnea is due to a biophysical throat condition aggravated by obesity versus being due to any mental health stressors or caused by or aggravated by any pain in other areas of the
body, the examiner opined that the Veteran's current OSA was less likely than not due to, caused by or aggravated by the diagnosed mental health disability beyond a normal medical progression.  She reiterated that OSA is not a condition that has been shown to be caused by a mental health disorder.

Subsequently, in August 2014, the RO requested a VA medical addendum opinion regarding these claims in response to recently submitted articles indicating that there may be a causal relationship between PTSD and the Veteran's claimed conditions.  Concerning GERD, the examiner observed that article entitled "Gastroesophageal Reflux Disease and Psychological Comorbidity" stated that "a psychological comorbidity is very common in GERD patients and is likely to play an important role in response, or failure of response, to proton pump, and that people with GERD very commonly also have psychological comorbidities."  She commented that this article did not show any supporting evidence to indicate that PTSD or any mental health condition is the causative factor of GERD. In addition, the examiner stated that there is no supportive evidence to indicate that a mental health issues aggravates GERD beyond a normally expected medical progression.  She, therefore, reiterated her previous April 2014 opinion that the Veteran's GERD was less likely than not due to, caused by or aggravated by the Veteran's PTSD.

Similarly, the examiner confirmed her March 2014 opinion that the Veteran's sleep apnea was less likely than not due to, caused by or aggravated by the Veteran's PTSD. Again, she reviewed the research submitted by the Veteran's attorney showing that sleep apnea and PTSD are related conditions.  The examiner cited to the submitted research indicating that as many as "98 percent of combat veterans with PTSD also struggled with sleep disorders.  "More than half of these PTSD patients were diagnosed with obstructive sleep apnea, which does not include other forms of sleep apnea."  The examiner, however, commented that medical literature indicates that almost all combat veterans suffer from insomnia of some kind such as: difficulty falling asleep, staying asleep, or insomnia due to frequent interrupted sleep due to nightmares.  She explained that insomnia is a sleep disorder that is brought about by mental factors such as racing thoughts, intrusive thoughts, hypervigilance, but that there is no medical etiology for these symptoms.  The examiner continued by saying that whereas insomnia can be aggravated by physical factors such as pain or asthma that can interrupt sleep, sleep apnea is a condition brought on by biophysical throat conditions (structure of the pharynx/larynx) that are aggravated by obesity.   She noted that 50 percent of these combat veterans were also noted to have co-morbidity of sleep apnea, a separate and unrelated sleep disorder brought on by physical structure of the larynx/pharynx that often results in heroic snoring and apneic events.  The examiner stated that mental health conditions such as PTSD have not been shown to cause a person to stop breathing during sleep.   She reiterated her previous findings in the March 2014 VA examination report as discussed already above.  The examiner concluded that the article presented did not specifically speak to the facts of the Veteran's case.

The medical and other evidence in this case, including the March 2014 VA examination and subsequent VA medical addendum opinions are unfavorable to these claims in terms of attributing these alleged disorders to the Veteran's military service that ended many years ago, or, in the alternative, that they were caused or aggravated by her service-connected PTSD.  In determining whether there is this required attribution, the examiner considered the Veteran's STRs, so all events that had occurred during her service, but also her post-service treatment records, her personal lay statements about his claimed disorders, the objective physical examination results and additional medical research articles submitted by her attorney.  Thus, the opinions had the proper factual foundation or predicate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   While the Board must consider the Veteran's lay statements regarding the claimed history of these conditions, they are not the type of simple conditions that are readily amenable to probative lay comment regarding their diagnoses and etiologies.  Rather, they are complex, so there has to be supporting medical evidence.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) (concluding that a Veteran's mere lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this particular instance, the Board did indeed request medical opinions on the determinative issues of causation, and the medical opinions and the other probative evidence of record is against, not supportive, of these claims.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for GERD and OSA. Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




III. New & Material Claim- Lumbar Spine Disability

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

In this instance, the Veteran's claim for service connection for a lumbar spine disability, including spinal stenosis, was denied in an unappealed February 2010 Board decision that concluded this disability was not etiologically related to her active military service.  Thereafter, she re-filed a claim for a lumbar spine disability in June 2010, but, subsequently, in a September 2010 written statement withdrew this claim.  In May 2012, the Veteran filed a petition to reopen her claim for a lumbar spine disability.  

The relevant evidence of record at the time of the February 2010 Board decision included the following: STRs, showing that at her June 1979 separation examination, she complained of back pain, which the examiner attributed to the Veteran's pregnancy at that time; post-service medical treatment records, showing that the Veteran was diagnosed with spinal stenosis and degenerative disc disease in 1991; the Veteran's lay statements and August 2009 Board hearing testimony that she had back pain since service but did not seek treatment until she incurred an additional injury when bending over to pick up a blanket in 1992; a May 2009 VA examination report in which the examiner concluded that it was less likely as not that the Veteran's low back disorder was related to her active duty service as a warehouse specialist; and a June 2009 VA medical addendum report submitted by the examiner stating that any back pain experienced by the Veteran during service was more likely than not related to an acute muscle strain.

Since the February 2010 Board decision, the pertinent evidence that has been received is a private medical opinion letter dated May 2010 from her treating physician, Dr. D.W., opining that it was possible that the Veteran's current back problems were related to her injury in 1979.

The Board finds that the May 2010 private medical opinion letter is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for entitlement to a lumbar spine disability is in order.




IV. Service Connection for a Lumbar Spine Disability

No prejudice inures to the Veteran in this matter considering it on the merits given that the Board is allowed to consider evidence that the RO did not consider, at least one letter was sent to the Veteran's representative that the issue on appeal was service connection and the Veteran is represented by counsel.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 19.9(d)(2) (2015).

The Veteran contends that service connection is warranted for a lumbar spine disability as she injured her low back during active duty service while working as a warehouse specialist.  She testified in August 2009 that she was not permitted to seek medical treatment for her injury, but reported a history of low back pain at her separation examination in June 1979.  As support for this claim, Dr. D.W. stated that given the long delay before the Veteran sought treatment for her back after she got out of the military, he could only state that it was possible that her current back problems were related to her injury in 1979.  Moreover, the Veteran has reported that her back symptomatology began during service to other medical providers subsequent to the Board's last final denial in 2010.  In her November 2013 Notice of Disagreement, the Veteran's counsel asserted that, the

Veteran stated she was working at a warehouse in Germany. She stated she attempted to lift something and twisted, injuring her back. She stated she was given a hard time for reporting her back injury because of her gender.  As a result, she did not seek treatment at the time. 

Although the Board has reopened the claim for entitlement to a lumbar spine disability, unfortunately, the probative evidence of record fails to establish that service connection is warranted for this disability.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for complaints or treatment pertaining to the Veteran's spine.  Although she testified that she complained of low back pain during the separation examination (and such pain was attributed to her pregnancy by the examiner), the June 1979 separation report of medical history specifically shows that the Veteran affirmatively denied a history of recurrent back pain.  The June 1979 separation examination report also indicates that the Veteran's spine was normal upon clinical examination.  

The Veteran was diagnosed with spinal stenosis by a private physician in September 1991 based on a CT scan of the lumbar spine, at which point the Veteran specifically denied any prior lumbar spine trauma.  She has also been diagnosed and treated for degenerative disc disease and stenosis consistently through the claims period.  In addition, although the service treatment records are negative for documentation of the Veteran's claimed low back injury, she is competent to report such an injury occurred.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Therefore, by resolving reasonable doubt in her favor the Board will find that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.  

With respect to the third element of service connection, a causal nexus between the current disability and in-service injury, the Veteran has reported a continuity of symptoms since service.  The history she has provided is that she initially injured her back in 1978 and continued to experienced symptoms throughout service and after her discharge.  She testified that she first sought medical treatment for the low back condition in 1992 when she incurred an additional injury when bending over to pick up a blanket.

Although the Veteran testified that she experienced continuous symptoms since her discharge from service, the first medical evidence of a low back condition dates from February 1991, more than 10 years after her separation, when she sought treatment from her private physician for a low back injury.  The lack of any clinical evidence of a spinal disability for years after service weighs against a finding that the Veteran's low back condition was present in the period between her discharge from service and her first post-service complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the credibility of the Veteran's reported history is weakened by the contemporaneous statements made to health care providers relating her claimed disability to the February 1991 post-service injury.  The Veteran began treatment at the Missoula VA Medical Center (VAMC) in August 1998 and has consistently stated during various examinations that her low back pain began in 1991.  A similar history was reported during a November 1998 SSA examination when the Veteran dated the onset of her back pain to 1992 when she bent over to remove a blanket from a heater.  Similarly, during an examination performed in conjunction with an April 2008 lumbar decompression the Veteran stated that she had experienced low back pain since 1993.  The Veteran has never reported incurring an injury to her spine during active duty service outside the context of her claim for benefits and the Board therefore finds that the statements made for clinical purposes are more credible than those made for compensation purposes almost 30 years after separation from active duty service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

The most probative medical opinion of record, that of the May 2009 VA examiner weighs against the Veteran's claim.  After reviewing the claims folder and physically examining the Veteran, the May 2009 VA examiner concluded that it was less likely as not that the Veteran's current low back disorder was related to her active duty service as a warehouse specialist.  The examiner provided a full rationale for her conclusion in the May 2009 examination report and June 2009 addendum report, and noted that any back pain experienced by the Veteran during service was more likely than not related to an acute muscle strain.  In contrast, although Dr. D.W. opined that it was possible that the Veteran's current back disability was incurred in service, even he expressed uncertainty, given the fact that she delayed seeking treatment for so long after service.  Moreover, Dr. D.W. provides no analysis or rationale for this equivocal finding.  Therefore, this opinion is given little weight.  

The Board further finds that the competent evidence of record, while showing a currently diagnosed disability of degenerative disc disease, does not demonstrate arthritis manifested to a compensable degree within one year of separation.  As such, a grant of service connection on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), for chronic diseases, is not warranted in the instant case.

The Board has also considered the statements of the Veteran linking her current lumbar spine disorder to service, but as a lay person, she is not competent to provide an opinion concerning the medical causation of her complex back condition.  Accordingly, the Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as back pain, but finds that her opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau and Buchanan, both supra. 

In sum, the medical evidence of record shows that the first evidence of a chronic back disability dates from more than 10 years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is against a finding that the Veteran's claimed disability is related to active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and her active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, as best as the Board can determine, the only evidence or argument specifically related to the back claim submitted by the Veteran's counsel is contained in the three sentence quote from the November 2013 NOD, as outlined above.  Instead, counsel submitted pages of what appears to be standard legal boilerplate that, at best, has only tangential relation to the back issue on appeal.    Although this Board Member welcomes and appreciates counsel's assistance in presenting claims to VA, he remains perplexed by the submissions on this issue.  See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006) ("[T]he Court observes that 'boilerplate' language of the sort that resides in all of our word processors and is increasingly finding its way into ... Board decisions ... can be an efficient and effective way of conveying information and conserving time, but only when it is used with precision. Just like a flower garden, 'boilerplate' must constantly be cultivated, weeded, and pruned."); see also Massie v. Shinseki, 25 Vet. App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works.").


ORDER

Entitlement to service connection for OSA, including as secondary to PTSD, is denied. 

Entitlement to service connection for GERD, including as secondary to PTSD, is denied.

The petition to a claim of entitlement to service connection for a back disorder, including spinal stenosis, is granted.

Entitlement to service connection for a back disorder, including spinal stenosis, is denied.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the remaining claim for an initial rating higher than 30 percent for PTSD, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 

The Veteran was last provided a VA examination to address the severity of her service-connected PTSD in April 2014.  Since this last VA examination, the Veteran has indicated through her attorney that this VA examination was inadequate.  Specifically, in a February 2015 supplemental brief, her attorney requested a new VA examination to consider whether the Veteran has any other psychiatric disorders, including major depressive disorder, to accurately capture the manifestations of her psychiatric disorder.  Accordingly, the Board believes another VA examination reassessing the severity of her service-connected PTSD is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any and all outstanding private treatment records related to her service-connected psychiatric disorder.  Request that she provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records from March 2014 and associate these records with the claims file.

2. Upon receipt of all additional treatment records, please schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected PTSD.  Prior to the examination, the claims folder, including the prior April 2014 VA examination, must be made available to the examiner for review of the case and this review should be noted.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, including any other diagnosable psychiatric disorders, such as major depressive disorder. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

 It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.
 
 3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her attorney should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


